Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-3 have been amended.

Election/Restrictions
Application’s election of Group II, Claims 2-3, drawn to a manufacturing process of a press hardening steel, in the reply filed on 04/08/2020 is acknowledged without traverse. Claims 2-3 remain for examination, wherein claim 2 is an independent claim. 

Claim Objections
Claim 3 is objected to because of the following informalities: “6F”, “1R+6F”, “2R+6F”, “7F”, “3R+4F”, “2R+5F”, and “1R+5F” should be written in the whole mill arrangement forms, such as “rough rolling” and “finish rolling”.  Proper amendments are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genki et al (CN 105518173 A, with on-line English translation, thereafter CN’173) in view of Shi et al (CN102031456A, listed in IDS filed on 2/20/2019, with English translation, thereafter CN’456) and Nixon (US 4,531973, thereafter US’973).
Regarding claim 2, CN’173 teaches manufacturing process of a hot stamp molded body (Abstract, claims, and par.[0018] of CN’173), which reads on the process of manufacturing a press hardening steel in the instant claim. The composition comparison between composition ranges in the instant claim and the composition ranges disclosed in CN’173 (Abstract, claims, and par.[0055]-[0081] of CN’173) is listed in following table. All of the alloy composition ranges the disclosed by CN’173 overlap the claimed alloy composition ranges. Overlapping in alloy composition create a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of C, Si, Mn, P, S, Al(s), Cr, Ti, Nb, V, B, Mo, N, 

 Element
From instant Claim 1 (in wt%) 
CN’173 (wt%) 

Overlapping  range
(in wt%)
C
0.31-0.40
0.120-0.400
0.31-0.40
Si
0.36-0.44
0.005-2.000
0.36-0.44
Mn
1.6-2.0
Mn+Cr: 1,00-3.00
Mn: 1.6-2.0
P
0.006 or less
0.030 or less
0.006 or less
S
0.004 or less
0.010 or less
0.004 or less
Al(s)
0.015-0.060
0.005-0.100
0.015-0.060
Cr
0.36-0.45
Mn+Cr: 1,00-3.00
Cr: 0.36-0.45
Optional one of Ti, Nb, V, or mixture
Ti:0.036-0.045
Nb: 0.036-0.045
V: 0.036-0.045
Ti: 0-0.1
Nb: 0-0.1
V: 0-0.1
Ti:0.036-0.045
Nb: 0.036-0.045
V: 0.036-0.045
B
0.004-0.005
0.0003-0.0020
0.004-0.005
Mo
0.26-0.35
0-0.5
0.26-0.35
N
0.005 or less
0.0070 or less
0.005 or less
Fe
Balance 
Balance 
Balance 


Still regarding claim 2, CN’173 teaches applying continuous cast rolling (CC-DR), hot rolling, coiling, heating, and die stamping, and cooling (par.[0115]-[0120] and [0128] of CN’173), which reads on the major process steps including continuous casting (step 3), heating (step 6), hot rolling (step 8), coiling (step 9-10), and die stamping (steps 11-12). CN’173 specify the slab heated to temperature 1050-1250oC (par.[0117] of CN’173), finish rolling temperature less than 1000oC (par.[0118] of CN’173), and coiling temperature between 600-700oC (par.[0119] of CN’173), which overlap the claimed temperature in steps 6), oC; finish rolling temperature 870oC; laminar cooling; coil at temperature 660oC (table 2 of CN’456); hot-deformation under conditions austenitizing at 900oC for 5 min; deforming; cooling at cooling rate at 35oC/S (table 3 of CN’456), which read on the claimed parameters in the process steps 6)-13) in the instant claim. Therefore, it would have been obvious to one of ordinary 
Still regarding claim 2, CN’173 in view of CN’456 does not specify the molten iron desulphurizing and slagging off as recited in the step 1) of the instant claim. However, applying desulphurizing and slagging in smelting of the molten iron is a well-known technique as demonstrated by US’973. US’973 teaches a metallurgical process for use in the smelting, refining and melting of metals, and in particular in the manufacture of steels, alloy steels and ferrous alloys (Title and abstract of US’973). US’973 specify desulphurizing a very low sulphur content to yield low sulphur products (Col.20, ln.63 to Col.21, ln.14 and Col.23, lns.24-40 of US’973) and US’973 provides examples having less than 0.006 wt% S and metal yield from 98.8 to 99.5% (table II of Us’973), which read on the desulphurizing and slagging in smelting of the molten iron as recited in the step 1) of the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, that is desulphurizing and slagging in smelting of the molten iron, as demonstrated by US’973 in the process of CN’173 in view of CN’456 in order to reduce the fuel consumption which has only a .

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’173 in view of CN’456 and US’973 as applied in claim 2 and further in view of Donnell (US 3,269,007, thereafter US’007).
Regarding claim 3, CN’173 in view of CN’456 and US’973 as applied in claim 2 does not specify the claimed production line in the rolling mill arrangement as recited in the instant claim. However, applying proper production line in the rolling mill arrangement with desired mode is a well-known technique as demonstrated by US’007. US’007 teaches producing hot-rolled steel strip by rolling mill with different rolling line arrangements (Col.1, lns.10-57 and Fig.1-5 of US’007), which including the claimed arrange forms as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-3 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3 of copending application No. 16/322,103 (US-PG-pub 2019/0177811 A1) in view of CN’173.  
prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply steel alloy as disclosed by CN’173 in the process of claims 1-3 of copending application No. 16/322,103 (US-PG-pub 2019/0177811 A1) since both CN’173 and claims 1-3 of copending application No. 16/322,103 (US-PG-pub 2019/0177811 A1) teach the similar press hardening steel throughout the whole disclosed ranges. Thus, no patentable distinction was found in the instant 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 2-3 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3 of copending application No. 16/322,096 (US-PG-pub 2019/0185952 A1) in view of CN’173.  
Regarding instant claims 2-3, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-3 of copending application No. 16/322,096 (US-PG-pub 2019/0185952 A1) teaches a similar manufacturing process for a press hardening steel by the same manufacturing process steps with similar manufacturing parameters and same rough and finish rolling processes. Claims 1-3 of copending application No. 16/322,096 (US-PG-pub 2019/0185952 A1) indicate steel alloy with different composition as the instant claims. CN’173 teaches manufacturing process of a hot stamp molded body (Abstract, claims, and par.[0018] of CN’173), and all of the alloy composition ranges the disclosed by CN’173 Abstract, claims, and par.[0055]-[0081] of CN’173) overlap the claimed alloy composition ranges. Overlapping in alloy composition create a prima facie case of obviousness. MPEP 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734